                                                                         1 Scott S. Thomas
                                                                           Nevada Bar No. 7937
                                                                         2 sst@paynefears.com
                                                                           Sarah J. Odia
                                                                         3 Nevada Bar No. 11053
                                                                           sjo@paynefears.com
                                                                         4 PAYNE & FEARS LLP
                                                                           6385 S. Rainbow Blvd, Suite 220
                                                                         5 Las Vegas, Nevada 89118
                                                                           Telephone: (702) 851-0300
                                                                         6 Facsimile: (702) 851-0315

                                                                         7 Attorneys for Plaintiff and Counterdefendant
                                                                           CENTEX HOMES
                                                                         8

                                                                         9
                                                                                                         UNITED STATES DISTRICT COURT
                                                                        10
                                                                                                              DISTRICT OF NEVADA
                                                                        11
PAYNE & FEARS LLP




                                                                             CENTEX HOMES, a Nevada general                Case No.: 2:17-cv-02407-JAD-VCF
                                                                        12   partnership,
                    6385 S. RAINBOW BLVD., SUITE 220




                                                                                                                           STIPULATION AND ORDER
                       LAS VEGAS, NEVADA 89118




                                                                        13                 Plaintiff,                      EXTENDING TIME TO FILE A REPLY
                           ATTORNEYS AT LAW




                                                                                                                           IN SUPPORT OF CENTEX HOMES’
                                                       (702) 851-0300




                                                                        14          v.                                     MOTION TO COMPEL DISCOVERY
                                                                                                                           RESPONSES FROM LEXINGTON
                                                                        15                                                 INSURANCE COMPANY [ECF 138]
                                                                             NAVIGATORS SPECIALTY INSURANCE
                                                                        16   COMPANY, a New York corporation;              [FIRST REQUEST]
                                                                             EVEREST NATIONAL INSURANCE
                                                                        17   COMPANY, a Delaware corporation;
                                                                             INTERSTATE FIRE & CASUALTY
                                                                        18   COMPANY, an Illinois corporation;
                                                                             LEXINGTON INSURANCE COMPANY, a
                                                                        19   Delaware corporation; FEDERAL
                                                                             INSURANCE COMPANY, an Indiana
                                                                        20   corporation; and UNDERWRITERS AT
                                                                             LLOYDS LONDON, an England
                                                                        21   corporation; ST. PAUL FIRE AND MARINE
                                                                        22   INSURANCE COMPANY, a Connecticut
                                                                             corporation,
                                                                        23
                                                                                           Defendants.
                                                                        24

                                                                        25

                                                                        26         Plaintiff CENTEX HOMES (“Centex”) and Defendant LEXINGTON INSURANCE
                                                                        27 COMPANY (“Lexington”) hereby submit the following Stipulation Extending Time to File a Reply

                                                                        28 to Centex’s Motion to Compel Discovery Responses in the above-captioned action.
                                                                         1          WHEREAS, Centex filed a Motion to Compel Discovery Responses against Lexington

                                                                         2 on January 23, 2019 (ECF No. 138);

                                                                         3          WHEREAS, Lexington filed a response to the above-referenced motion on February 25,

                                                                         4 2019 (ECF 148);

                                                                         5          WHEREAS, Centex’s reply brief is currently due on March 4, 2019;

                                                                         6          WHEREAS, counsel for Centex is attending a multi-day out-of-state conference beginning

                                                                         7 on February 27, 2019 and therefore is unavailable to prepare a reply;

                                                                         8          WHEREAS, Centex and Lexington have agreed to extend the time for Centex to reply to its

                                                                         9 Motion to Compel Discovery Responses to March 11, 2019;

                                                                        10          NOW, THEREFORE, Centex and Lexington, by and through their respective counsel,

                                                                        11 hereby stipulate to allow for an extension of time for Centex to Reply to its Motion to Compel
PAYNE & FEARS LLP




                                                                        12 Discovery Responses until March 11, 2019.
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14 DATED: February 27, 2019                  PAYNE & FEARS       LLP

                                                                        15
                                                                                                                     By            /s/ Sarah J. Odia
                                                                        16
                                                                                                                           SCOTT S. THOMAS, NV Bar No. 7937
                                                                        17                                                 SARAH J. ODIA, NV Bar No. 11053
                                                                                                                           6385 S. Rainbow Blvd, Suite 220
                                                                        18                                                 Las Vegas, Nevada 89118
                                                                                                                           Tel. (702) 851-0300
                                                                        19
                                                                                                                           Attorneys for Plaintiff and Counterdefendant
                                                                        20                                                 CENTEX HOMES
                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28


                                                                                                                          2 of 3
                                                                         1 DATED: February 27, 2019   HEROLD & SAGER

                                                                         2
                                                                                                      By            /s/ Joshua A. Zlotlow
                                                                         3
                                                                                                            ANDREW D. HEROLD, NV Bar No. 7378
                                                                         4                                  JOSHUA A. ZLOTLOW, NV Bar No. 11333
                                                                                                            3960 Howard Hughes Parkway, Ste. 500
                                                                         5                                  Las Vegas, NV 89169
                                                                                                            Tel.: (702) 990-3624
                                                                         6
                                                                                                            Attorneys for Defendant LEXINGTON
                                                                         7                                  INSURANCE COMPANY

                                                                         8

                                                                         9 DATED: February 27, 2019   MORAN BRANDON BENDAVID MORAN
                                                                        10

                                                                        11                            By            /s/ Jeffery A. Bendavid
                                                                                                            JEFFERY A. BENDAVID, NV Bar No. 6220
PAYNE & FEARS LLP




                                                                        12                                  STEPHANIE J. SMITH, NV Bar No. 11280
                    6385 S. RAINBOW BLVD., SUITE 220




                                                                                                            630 South 4th St.
                       LAS VEGAS, NEVADA 89118




                                                                        13                                  Las Vegas, NV 89101
                           ATTORNEYS AT LAW




                                                                                                            Tel.: (702) 384-8424
                                                       (702) 851-0300




                                                                        14
                                                                                                            Attorneys for Defendant LEXINGTON
                                                                        15                                  INSURANCE COMPANY

                                                                        16

                                                                        17                             ORDER
                                                                        18 IT IS SO ORDERED.

                                                                        19
                                                                                                       _______________________________________
                                                                        20
                                                                                                       Cam Ferenbach
                                                                        21   4816-3948-4809.1          United States Magistrate Judge

                                                                        22                                 Dated this 27th day of February, 2019.
                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28


                                                                                                           3 of 3
